REDMANN, Judge.
Plaintiff appeals from the dismissal of his suit for damages from a sideswiping collision between his and defendant’s automobiles.
A public bus on Magazine street in New Orleans pulled from the one northbound lane partially into the right parking lane to stop. Defendant was following the bus and plaintiff following defendant. Plaintiff testified both the bus and defendant stopped; that plaintiff therefore decided to pass them (using the southbound lane); that as he was passing defendant pulled over from his stopped position as if also to pass the bus, and thus caused the collision. Defendant testified he never stopped but merely edged to the left, “straddling” the white center-line before the bus had even stopped; that, before edging to his left, he had looked into his rear-view mirror and *691saw plaintiff a block to the rear; that somehow plaintiff overtook him and ran into his left rear door as he was edging past the bus.
The trial judge obviously believed defendant’s version, since he concluded plaintiff was guilty of contributory negligence. We are unable to say that credibility evaluation or conclusion was erroneous.
Affirmed.